Citation Nr: 1450126	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a stomach disability to include irritable bowel syndrome (IBS).

2.  Entitlement to service connection for a stomach disability other than IBS, to include gastritis and a hiatal hernia.
 
3. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 23, 2010.  

4.  Entitlement to a disability rating in excess of 50 percent for PTSD beginning from September 23, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to December 2002 and from January 2003 to January 2005.

 This claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The matter was first before the Board in June 2010, at which time it was remanded to afford the Veteran a Board hearing.  Accordingly, in September 2010, the Veteran presented testimony before the undersigned; a transcript of her hearing has been associated with the record.

The matter was then returned to the Board in December 2013, at which time it was remanded for further development.  In the December 2013 remand, the Board recharacterized the service connection claim as it now appears on the first page of this decision so as to best reflect the Veteran's intent when filing her claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has now bifurcated the issue to give her the most favorable treatment allowable under the law and facts now before the Board.  See Locklear v. Shinseki, CAVC, No. 09-2675 (February 11, 2011); see also Boyd v. McDonald, --- Vet. App. ----, 2014 WL 3824355, *12 (2014).

Upon remand, the RO issued a rating decision in February 2014 increasing the disability rating of PTSD from 30 percent to 50 percent effective on September 23, 2010.  In a May 2014 statement, the Veteran wrote that she "agrees with and accepts" the 50 percent rating assigned for PTSD, but not the effective date assigned for this rating.  She argued that the rating should be made effective from the date she filed her claim in August 2007 (or the date she first sought treatment).  A claim for an earlier effective date for the award of a particular disability rating is generally considered a distinct issue appealable to the Board.  See, e.g., Hazan v. Gober, 10 Vet. App. 511 (1997).  In light of the procedural posture of this case, however, the Board finds that the issue on appeal remains an appeal for a higher initial rating for the disability.  

The Veteran submitted further evidence in support of her appeal in May 2014.  She did not expressly waive RO consideration of this evidence.  However, the Board determines that the benefits (as granted herein below) to which the evidence relates may be fully allowed on appeal without such referral.  See 38 C.F.R. § 20.1304(c) (2014).  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2014); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of stomach disability other than IBS, to include gastritis and a hiatal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran wrote that she was satisfied with the disability rating of 50 percent assigned for PTSD beginning from September 23, 2010.  

2.  The Veteran served in the Gulf War and is now diagnosed with IBS, a functional gastrointestinal disorder, which is considered a qualifying chronic disability related to service in the Southwest Asia Theater of operations during the Persian Gulf War.

3.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week; impairment of short- and long-term memory (e.g. forgetting to complete tasks);disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as to the issue of entitlement to a disability rating in excess of 50 percent for PTSD beginning from September 23, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria to establish service connection for IBS are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

3.  The criteria for the assignment of an initial 50 percent disability rating, but not more, for PTSD are met prior to October 23, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.15, 4.130 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran wrote in May 2014 that she "agrees with and accepts" the 50 percent rating assigned for PTSD, but not the effective date assigned for this rating.  Because she expressed satisfaction with the 50 percent rating assigned since September 23, 2010, the Board is precluded from further considering the disability rating assigned since that date.  See AB v. Brown, 6 Vet. App. 35, 39 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).  It is therefore deemed withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the claim of service connection for IBS is being granted.  This is a complete grant of the benefit sought on appeal as to that aspect of her claim.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  

With regard to appeal for a higher rating for PTSD, the Veteran received a comprehensive Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice letter in October 2007, which informed her of all necessary requirements for establishing service connection.  Because she received adequate notice prior to when service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to a higher initial evaluation.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Therefore, no further notice is needed under VCAA regarding these claims.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

Here, VA has met its duty to assist the Veteran in the development of the claim being decided herein because her service treatment records and all of her identified and available post-service records have been obtained.  

It is not clear if the service treatment records (STRs) currently uploaded into the electronic claims folder are complete, which is a matter addressed in the remand portion of this decision.  For the appeals being decided, however, the Board must find that the incomplete STRs are adequate to resolve the appeals.  Specifically, with regard to the claim of service connection for IBS, the missing STRs are not material because the record is adequate to decide the appeal.  

With regard to the appeal for a higher rating, the absence of any missing STRs is ultimately nonconsequential.  VA is generally required to obtain all medical records in the government's custody, not simply those which it can most conveniently locate.  See, e.g., Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009).  This is because a veteran's disability must be evaluated in light of its whole recorded history.  Id.  Therefore, service treatment records are not irrelevant only because they pre-date the period for which a claimant sought disability compensation.  See Id. at 1373.  

Like the situation in Moore, the missing medical records in this case would predate the Veteran's appeal by approximately 2 years.  See More, 555 F.3d at 1373.  Nonetheless, the symptoms history of this Veteran's PTSD is not materially in dispute.  The Veteran maintains that a 50 percent rating is assignable, but not higher, and the record before the Board is sufficient to satisfy that aspect of her appeal in her favor.  Under the circumstances of this case, it is not reasonable to conclude that the missing records would favorably inform the Board's determination.  Accordingly, remand to attempt to remedy this deficiency would be "an idle and useless formality."  NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n. 6 (1969).

2. Duty to Provide Examination/Opinion

The Veteran has undergone VA examinations to evaluate the severity of her PTSD, including in August 2010.  The Board finds that those examinations are adequate to decide the appeal.  The examiners reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical findings describing the degree of severity of the Veteran's depression.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2).  Because the evidence of record is otherwise adequate to fully resolve the appeal in her favor, no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4).  

3. Bryant notice

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned and the Veteran's representative fully discussed the issues involved, including asking questions directly pertinent to whether the Veteran has any higher-level symptoms of PTSD.  See Board Hr'g Tr. 23-29.  The undersigned and the Veteran's counsel also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See, e.g., Board Hr'g Tr. 12-13.  The Board concludes that all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant were met.

4.  Stegall Compliance

The Board also finds that there was substantial compliance with the November 2013 Board remand directives.  Specifically, the Veteran was sent a notice letter upon remand in December 2013 requesting that she identify all pertinent private treatment providers.  Next, as directed, the Veteran underwent a VA examination in January 2014 to address to evaluate the severity of her PTSD.  Finally, the matter was readjudicated in a February 2014 supplemental statement of the case, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board).  

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time. 

III.  Analysis

A.  Service Connection

The appellant seeks service connection for multiple stomach disorders, including IBS.  The Board has found that it is in her best interest to bifurcate the IBS component of this claim, as the favorable evidence is currently in equipoise on all material elements of that issue.  

Specifically, the evidence shows a diagnosis of IBS.  This diagnosis is noted as early as a September 2008 VA health maintenance examination, and it was recently confirmed by the January 2014 VA examiner.  Accordingly, a current diagnosis is established.  

It is also undisputed that she served in Iraq at Tallil Air Base, which is in Iraq.  Because Iraq is in the Southwest Asia theater of operations, as defined in 38 C.F.R. § 3.317(e)(2), an in-service injury is assumed.  See 38 C.F.R. § 3.317(a).  

Finally, the Veteran's IBS is a "functional gastrointestinal disorder," and the disease has manifested to at least a degree of 10 percent for at least a 6-month period.  See 38 C.F.R. § 3.317(a)(1)(i), (a)(2)(i)(3), (a)(4).  Specifically, the January 2014 VA examiner confirmed symptoms involving alternating diarrhea and constipation with more or less constant episodes of bowel disturbance with abdominal distress.  The Veteran competently and credibly testified at her Board hearing that these symptoms have been ongoing since service.  See Board Hr'g Tr. 30, 38.  Her VA outpatient treatment records support her testimony, and this level of severity tends to indicate at least a degree of 10 percent.  See 38 C.F.R. § 3.317(a)(1)(i); 38 C.F.R. § 4.114, Schedule of ratings-digestive system, Diagnostic Code 7319 (2014).  

Accordingly, all the factors are satisfied for granting service connection on a presumptive basis for IBS under 38 C.F.R. § 3.317.  

B.  Disability Rating

As explained in the Introduction section of this determination, the appellant submitted a letter in May 2014 expressing satisfaction with the 50 percent rating assigned.  She only maintains disagreement with the effective date of this rating.  She feels it should be made effective from at least the date she filed her claim.  

The AOJ's grant of a 50 percent rating is VA's recognition that her disability demonstrates symptoms at the higher disability level beginning from that date.  This finding is binding on the Board.  Murphy v. Shinseki, 26 Vet. App. 510 (2014).  The Board's jurisdiction, as limited by the Veteran, is to determine whether the 50 percent disability level was met prior to September 23, 2010. 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155\; 38 C.F.R. § 4.1.  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  

(1) Rating Schedule

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Also important, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the Court has made clear that when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009) (with respect to evaluating mental health disorders under 38 C.F.R. § 4.130, the amount of impairment is measured by the social and occupational difficulties caused by the veteran's disorder); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").  

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

(2) Discussion

After resolving all reasonable doubt, the Board finds that the higher level symptomatology is more nearly approximated throughout the initial rating period under review.  

Significantly, the AOJ established the effective date for the 50 percent rating from the date of the Veteran's Board hearing.  However, her testimony indicates that the 50 percent disability picture did not begin on that date.  Rather, the symptomatology described during the Board hearing appears to have been more-or-less constant throughout the appeal period.  

She testified that she has anxiety and "terrible" sleep with "severe" nightly nightmares constantly waking her up.  See Board Hr'g Tr. 16-17.  This affects her memory, so that she cannot remember anything, such as where she left her keys.  Board Hr'g Tr. 17, 23.  It also causes her to become easily distracted and she has a hard time focusing.  Board Hr'g Tr. 17, 22-23.  She is also depressed.  See Hr'g Tr. 17.  She does not have many friends and prefers to be by herself.  Board Hr'g Tr. 18.  At work, she is a massage therapist, which is "great because I'm with people but I don't have to communicate with them," which means she "can hide in my little massage room and not interact."  Board Hr'g Tr. 19.  She has panic attacks that have "gotten worse"; where they occurred "probably once or twice a week," she now has them "probably . . . close to every day.  Board Hr'g Tr. 22.  

The Board finds that her hearing testimony is consistent with a disability picture involving panic attacks more than once a week; some impairment of short- and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  These symptoms result in occupational and social impairment with reduced reliability and productivity.  

Consistent with her Board hearing testimony, a VA examination in August 2008 shows symptoms involving irritability with outbursts of anger along with severe anxiety.  She also reported poor concentration and feeling hypervigilant, such that she could not "trust anybody."  The VA examiner found that she had some "relational problems" and avoidance of social situations.  

A private psychiatrist several months later, in October 2008, described a nearly identical disability picture, including "difficulty functioning on a daily basis" due to not sleeping at night and finding it difficult to focus and concentrate during the day.  She also reported nightmares, hypervigilance, avoiding crowds, avoiding war media, increased startle response and preferring to isolate at home with her child.  Mental status examination revealed variable attention and concentration problems. Objective testing indicated "halted" language production; "below average" attention measures; and inconsistency in sustaining focus and performing tasks that require rapid mental processing speed.  On objective testing of executive functioning, she had problems in mental processing and consistency, sustained concentration, immediate memory, and divided attention.  The doctor assigned a GAF score of 47.  

VA outpatient treatment records support these assessments.  A representative record from October 2009 shows complaints of "not sleeping at night" due to ""horrible nightmares."  She also reported that she continued to be very forgetful and disorganized at home and work, and she was unable to concentrate.  Other outpatient treatment records, such as in September 2008, show that she had limited insight.  

In short, the Veteran's occupational impairment involves reduced reliability and productivity as indicated by "difficulty functioning" due to severe sleep impairment with a part-time work schedule and needing to miss work up to one time per month due to anxiety and other symptoms.  This is true at all times, prior to September 23, 2010, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

A higher-level rating, whether at the 70 percent or 100 percent level, is not more nearly approximated prior to September 23, 2010.  

Importantly, in this regard, the Veteran herself does not feel her symptoms are at the 70 percent level.  For instance, at her Board hearing she described irritability or anger, but this did not affect her at work.  Board Hr'g Tr. 24.  

There is also a difficulty, but not inability, to establish and maintain effective relationships.  Somewhat indicating a higher-level disability picture in this regard, she testified that although her parents lived nearby, she did not see them very much.  Board Hr'g Tr. 26.  Similarly, the VA outpatient treatment records, such as in August 2009, reflect a difficult relationship with her child's father.  By March 2010, however, she had established a dating relationship a different person.  More significantly, the medical records, consistent with her Board hearing testimony, indicate that she independently cared for her daughter, plus she had a "best friend" whom she saw once or twice per week and was able to talk to.  Board Hr'g Tr. 26.  

Also tending to indicate a higher-level disability picture, she testified at the Board hearing that she had had suicide ideation that "crosse[d her] mind pretty frequently."  Board Hr'g Tr. 25.  VA and private medical records do not reflect this, and there is no indication that it resulted in a deficiency in area, such as work.  She also had periods of time where she let her "hygiene go."  Board Hr'g Tr. 24.  More important, however, various outpatient medical records, such as in October 2010, show that she "occasionally" missed appointments at VA because "no work equals no money," which is an indication that her symptomatology did not result in a deficiency in work during the period under review.  

There is also an indication of irritability.  However, there is no indication of periods of violence.  (At her Board hearing she described an arrested and was put in jail for drunk and disorderly or public intoxication and I wasn't drunk, but this was before she filed her instant claim.  Board Hr'g Tr. 23, 28-29.)

The GAF scores also indicate a 50 percent level of disability rather than a 70 percent level or higher.  In fact, the lowest GAF score of record, 47, was assigned by a private psychiatrist in October 2008.  Such a GAF score tends to represent either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  The Board is unable to rely on this GAF score, however, because it is inconsistent with the symptoms actually documented by the private psychiatrist.  Most notable, the Veteran denied suicide ideation; she was able to keep a job; and had friends.  Accordingly, without explaining how she reached her conclusion that a 47 GAF score was assignable, the assessment is an unexplained conclusory medical opinion, which has no evidentiary weight.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  

Aside from the GAF score of 47, the VA outpatient treatment record continuously reflect a GAF score of 55 or 58, which represents either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  See DSM-IV Quick Reference at 46-47.  These GAF scores tend to make it more likely that the Veteran has had symptoms at the 50 percent rating level.  

More generally, however, the Board has not relied on the GAF scores assigned in assessing the merits of the appeal.  It is now commonly understood that "[t]he American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability."  See 79 Fed. Reg. 45093.  Because the American Psychiatric Association has stopped using GAF scores due to their lack of validity, the Board finds that the GAF scores alone do not justify assignment of a higher rating.    

Ultimately, in reconciling the various reports into a consistent picture, the Board finds that neither a 70 percent nor a 100 percent rating would accurately reflect the elements of disability present.  Although she had some deficiency in family relations, thinking, and mood, she was able to function independently and effectively by taking care of her daughter, maintaining a relationship with her best friend, and rarely missing work.  

In light of the foregoing, the Board finds that a 50 percent rating is for assignment prior to October 23, 2010.  This is an initial rating claim, so a higher rating may not be assigned prior to the effective date for the award of service connection.  See, e.g., Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (discussing 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)).  Concurrently, a rating higher than 50 percent is not for assignment.  The Board has resolved all reasonable doubt in the Veteran's favor in reaching this determination.  

(3) Extraschedular Referral

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

However, the Board finds that the Veteran's disability does not present an exceptional or unusual picture warranting referral for extraschedular consideration.  In this regard, the Board notes that the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, is comprehensive.  It encompasses all manifestations of a psychiatric disability and the impact of the associated symptoms on a veteran's daily functioning, both occupationally and socially.  Because it is inclusive of all symptomatology, it necessarily contemplates the Veteran's disability picture.  The also again takes notice of the Veteran's own statements indicating that she is satisfied with the 50 percent schedular rating assigned.  

The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, even taking into account the Veteran's other service connected disability (i.e., newly service-connected IBS), the Board finds that nothing in Johnson changes the above reasoning.  Here, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor her representative has asserted otherwise.  As such, the Board finds that this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.


ORDER

The appeal is dismissed as to the issue of entitlement to a disability rating in excess of 50 percent for PTSD beginning from September 23, 2010.  

Service connection for irritable bowel syndrome is granted subject to the regulations governing the payment of VA monetary benefits.

An initial 50 percent rating, but not higher, for PTSD is granted prior to October 23, 2010, subject to the regulations governing the payment of VA monetary benefits.


REMAND

The Board previously remanded this matter in November 2013.  With regard to the claimed gastritis and hiatal hernia, the Board found that a VA examination was necessary.  The Board specifically asked the VA examiner to address both the causation and aggravation prongs of the secondary theory of entitlement.  Upon remand, a VA examination was conducted in January 2014.  It appears that this VA examiner addressed all questions posed by the Board.  

Nonetheless, remand for an addendum opinion is necessary for two reasons.  

First, further review of the electronic (VBMS) claims file shows that there are now records missing from the STRs.  For instance, a pertinent emergency room record from September 2002 contains a handwritten notation stating "(over)," which is reasonably understood to mean that the doctor was continuing his/her notes on the reverse side of this document.  However, VBMS does not contain any entries consistent with a reverse side of this emergency room record.  Therefore, it appears the reverse side of this document may not have been scanned into the electronic claims file.  This omission is significant in this case because the January 2014 VA examiner determined that a baseline level of severity could not be established for the at-issue conditions.  She determined that the "medical evidence is not sufficient to support a determination of the baseline level of severity."  Because the missing STRs may provide the medical evidence sufficient to reach such a determination, remand is necessary to attempt to obtain the missing document(s) and to afford the VA examiner to indicate whether it changes her opinion.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Also recently added to the claims file, the Veteran submitted a written statement in May 2014 referring to other medical information contained in "previous case law" and prior Board decisions indicating that there may be a secondary relationship between gastrointestinal disorders and PTSD.  The medical opinions are rather old, but current information now contained on publicly available VA websites continues to indicate "gastrointestinal and musculoskeletal systems have also been shown to be associated with PTSD."  See Jankowsi, K., PhD., PTSD: National Center for PTSD, PTSD and Physical Health, available at http://www.ptsd.va.gov/professional/co-occurring/ptsd-physical-health.asp. 

The January 2014 VA examiner did not acknowledge this medical research.  Rather, she conclusory stated that "PTSD does not cause or aggravate" gastritis and "hiatal hernia is when part of the stomach pushes through the diaphragm and has no relation to PTSD."  Because this opinion tends to be contradicted by conflicting medical evidence subsequently introduced into the record, a new opinion is needed.  

While the appeal is in remand status, any outstanding contemporaneous treatment records from all available sources including the Veteran's post-February 2014 treatment records from the VA Healthcare System Bay Pines and the VA Community Based Outpatient Clinic in Sarasota should also be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b). 


Accordingly, this issue is REMANDED for the following action:

1.  Undertake all action necessary to ensure that complete documents, including STRs, were scanned into the Veteran's VBMS folder, to specifically include the reverse side of a September 2002 emergency room record.  Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain them should be documented fully in the claims file.  If they cannot be located or no such records exist, a memorandum of unavailability should be prepared outlining the steps taken to obtain these records and it should be associated with the claims file.  The Veteran should also be notified in writing if these records cannot be obtained.  

2.  Associate with the claims file all of the Veteran's post-February 2014 treatment records from the VA Healthcare System Bay Pines and the VA Community Based Outpatient Clinic in Sarasota.  

3.  After undertaking the above development to the extent possible, arrange for a new VA opinion regarding the claimed gastrointestinal conditions other than IBS.  The need for a physical examination should be left to the discretion of the examining doctor.  In this regard, the examiner is asked to separately address each of the following questions:

(a) Did any current gastrointestinal disorder (other than IBS) first manifest during service?  

(b) Is the Veteran's gastrointestinal disability pattern (other than IBS) consistent with: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is related to a presumed exposures experienced by the Veteran during service in Southwest Asia.

(d) If not directly related to service on the basis of question (a)-(c), is any gastrointestinal condition proximately due to, the result of, or caused by a service-connected disability, particularly the Veteran PTSD or IBS?

(e) If not caused by PTSD or IBS (or any other service-connected disability), has any gastrointestinal disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability, such as PTSD or IBS?  If yes, was that increase in severity due to the natural progress of the disease?

In answering questions (d) and (e), the examiner is asked to take as true that PTSD and gastrointestinal disorders "may" have a positive relationship-as indicated by VA's own medical research in this area.  On this basis, the examiner is asked to explain whether such a positive relationship is present in the current Veteran's case.

In answering all questions (a) to (e), please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing all actions set forth above, plus any further action needed as a consequence of the above development, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before returning the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


